Citation Nr: 0123881	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for PTSD.

The veteran was scheduled for a Board video-conference 
hearing in August 2001, however she failed to report.


REMAND

This case must be remanded for further assistance to the 
veteran with regard to the question of whether there is 
credible supporting evidence of stressors.

In this case, the RO denied the claim because the record does 
not include supporting evidence that the stressors claimed by 
the veteran actually occurred.  However, Post-service medical 
records include diagnoses of PTSD based on the veteran's 
history of inservice stressors, including the following: 
guard duty; being 50 to 100 miles from the Iraqi border; 
seeing bomb flares; seeing tanks and aircraft going to the 
front; witnessing artillery; hearing bombs going off in the 
distance; stress within her unit; snipers; an incident in 
which she and other soldiers heard 4 Iraqi missiles destroyed 
above them while in a warehouse which shook the warehouse and 
caused debris to fall around them; later finding out that the 
warehouse had been destroyed.    


Whether the stressors are of sufficient severity to support a 
diagnosis of PTSD is a question that must be answered by the 
examining physician, not RO adjudicators or the Board of 
Veterans' Appeals.  Cohen v.  Brown, 10 Vet.App. 128 (1997).  
Therefore, the first question that needs to be answered is 
not whether the stressors are adequate, but rather, whether 
there is credible supporting evidence that the claimed 
inservice stressors occurred.  38 C.F.R. § 3.304(f).  
Veterans Benefits Administration (VBA) Manual M2-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps."  Veterans Benefits Administration Manual M21-
1, Part VI, Change 61, para. 11.38 (f) (4) (September 12, 
1997).  It should be noted that the USASCRUR performs the 
same duties that the ESG used to perform. Because the RO has 
not taken steps to have the reported stressors reviewed, a 
remand is necessary.

Furthermore, recent legislation has substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged. 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Spp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a),  3.159, 3.326(a).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
available relevant evidence is included 
in the claims folder.

2.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

3.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether any of the claimed stressor 
events for PTSD are reasonably 
corroborated by credible supporting 
evidence.

4.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether she has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusion reached:

(a) Whether each documented stressor 
specified by the RO was of sufficient 
gravity to produce PTSD.

(b) Whether the diagnostic criteria found 
in DSM-IV to support a diagnosis of PTSD 
have been satisfied.

(c) Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the RO.

5.  The RO must review the claims file 
and ensure that all notification and 
development actions under the provisions 
of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2001) and implementing regulations 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) are completed.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should make specific findings as to 
whether the claimed stressors occurred.  
If any of the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




